PER CURIAM.
This is a petition filed April 30, 1980, seeking review of the following order of the Second District Court of Appeal:
The attorneys for appellee having filed a motion to dismiss the above-styled interlocutory appeal, upon consideration, it is
ORDERED that said motion is granted and the above-styled interlocutory appeal is hereby dismissed. See Southeastern Associates, Inc. v. First Georgia Bank, 362 So.2d 967 (1st DCA 1978).
The petitioners contend this order conflicts with other Florida appellate decisions and with decisions of the Supreme Court itself.
We find no direct conflict expressly appears in the written order of the district court of appeal as required by section 3(b)(3) of article V of the Constitution of the State of Florida, as amended March 11, 1980, effective April 1,1980, which provides that the Supreme Court: “May review any decision of a district court of appeal . that expressly and directly conflicts with a decision of another district court of appeal or of the supreme court on the same question of law." See Dodi Publishing Co. v. Editorial America, S. A., 385 So.2d 1369 (Fla.1980). A full discussion of the history *1371and purpose of section 3 of article V, as amended, is contained in Jenkins v. State, 385 So.2d 1356 (Fla.1980).
The petition is dismissed.
SUNDBERG, C. J., and BOYD, OVER-TON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.
ADKINS, J., dissents for reasons expressed in Jenkins.